 

Exhibit 10.2

 

LICENSE AGREEMENT

 

 This License Agreement (“Agreement”) is made the 22 day of November, 2014 by
NuState Energy Holdings Inc. with an address of 1201 Main Street Street, Suite
1980, Columbia, SC 29201 (“NSEH”) and The Ronn Motor Group, Inc. with an address
of 4848 Cactus Rd, Suite 505-225, Scottsdale, AZ 85254 (“RMG”). NSEH and RMG can
be referred to within this Agreement collectively as parties (“Parties” or
“parties”) or individually as party (“Party” or “party”).

 

RECITALS

 

A.NSEH is the provider and owner, including source code, of GPSTrax a software
application providing vehicle telematics solutions to a variety of markets.

 

B.NSEH desires to grant RMG, as RMG desires to obtain from NSEH, an exclusive
world-wide license to use the GPSTrax software and know-how (the “GPSTrax
Technology”) under its own label (RMG name) with respect to RMG’s markets
including but not limited to the Transportation and Telematics Industry subject
to the terms and conditions of this Agreement.

 

NOW, THEREFORE, NSEH and RMG agree as follows:

 

1.Grant of Rights to RMG. Subject to the terms and conditions of this Agreement,
NSEH grants to RMG:

 

a)          the right and license to use, reproduce, market, and distribute the
GPSTrax Technology under RMG’S label solely in connection with the defined
markets, as referenced within and at 1(e);

 

b)          the exclusive right to develop, modify, alter, enhance, or create
derivative works, based on the GPSTrax Technology solely in connection with this
Agreement; both parties agree that any modification or derivative works based on
the GPSTrax technology is mutually owned by both parties; and

 

c)          any derivative work or modified work related to the GPSTrax
Technology will be jointly owned by the Parties;

 

d)          the right and license to obtain, use, reproduce, and enhance any
GPSTrax documents related to the GPSTrax Technology solely in connection with
the Project.

 

e)          the first right to all sales opportunities in the Transportation and
Telematics industry for clean energy projects and,

 

f)           the first of refusal to purchase GPSTrax source code outright.

/s/ KY/s/ RM

 

2.             Consideration. In exchange for the rights granted above, RMG will
pay NSEH a license fee of $100,000 (“Fee”) and a services fee of $0 for one year
ending January 1, 2015. The annual services fee for subsequent years will not
exceed $______ per calendar year.

 

                The Fee will be paid in installments as mutually agreed by the
Parties in writing.

 

3.             Term. Unless otherwise terminated pursuant to this Agreement, the
perpetual license granted to RMG under this Agreement will continue for
perpetuity to permit for RMG to fulfill its obligations with respect to all of
its Projects, all of RMG’s rights in and to the GPSTrax Technology will
automatically renew, with the condition that RMG enters into annual maintenance
and customer service support for this Agreement. RMG will promptly provide NSEH
written notice of non-renewal or expansion of this Agreement. In such event, The
Parties will negotiate in good faith the continuation of support services to RMG
under this Agreement and will not unreasonably withhold approvals or consents.

 

4.             Termination. This Agreement is subject to termination prior to
the end of the term described in Section 3 above, under the following
circumstances:

 

                a)          by written agreement of the parties;

 

                b)          if RMG fails to perform any of the terms, conditions
or obligations of this Agreement and such failure continues for 10 days after
written notice from NSEH, NSEH may, at its option, terminate this Agreement by
written notice to RMG, unless RMG is able to cure the failure within 30 days
from written notice; or

 

                c)          if RMG (i) becomes involved insolvency, dissolution,
bankruptcy or receivership proceedings; (ii) makes an assignment of the majority
of its assets for the benefit of creditors generally; or (iii) a receiver or
trustee is appointed for a material portion of RMG’s assets or business, NSEH
may, at its option, terminate this Agreement by written notice to RMG.

 

In the event of termination as provided in subsections b) or c) above, RMG will
immediately cease using the GPSTrax Technology and deliver to NSEH all materials
containing the GPSTrax Technology including all developments, modifications,
alterations, enhancements or derivate works created by RMG. Termination by NSEH
as provided in subsections b) or c) above does not relieve RMG of liability for
any payment owed to NSEH under this Agreement. Following termination, each party
will return all Confidential Information of the other Party

 

5.             Authorization. Each party represents and warrants to the other:
(i) that the execution, delivery and performance of this Agreement has been duly
authorized by any and all necessary corporate action; and (ii) it is free of any
contractual obligation that would prevent it from entering into or performing
its obligations under this Agreement.

/s/ KY2/s/ RM

 

6.             Infringement Claims. If RMG becomes aware of any actual or
threatened infringement relating to the GPSTrax Technology, Spectrum will
promptly notify NSEH of each infringement or possible infringement. To the
extent deemed necessary by NSEH, RMG will cooperate with NSEH to terminate any
such infringement without litigation. If attempts at resolution are not
successful, NSEH may, at its sole discretion and expense, bring an action
arising from such infringement. In such event RMG will cooperate with NSEH in
any such litigation and provide, without charge, except out-of-pocket costs, any
requested documents, evidence or testimony as may be required. If NSEH decides
not to bring an action arising from the infringement, RMG may do so at its sole
cost and expense.

 

7.             Defense of Claims. If either party or its successor or assign
becomes the subject of a claim, action or proceeding for infringement, unfair
competition, unauthorized use, misappropriation or violation of the rights of
any third party as a result of its use of any of the GPSTrax Technology, it will
provide prompt written notice to the other party. The parties will make
reasonable efforts to cooperate on defense of the third party claim. In such
event, both parties will have the right to approve counsel and will share the
costs of defense equally. If the parties cannot agree on a strategy for defense,
the party who is the subject of the action will have the right to defend itself
at its own cost, with counsel of its choice. In that event, the other party will
fully cooperate with the defending party by providing, without charge, except
out-of-pocket costs, any documents, evidence or testimony as may be required.

 

8.             Mutual Indemnification.

 

                a)          NSEH will indemnify, defend and hold harmless RMG,
its directors, trustees, officers, employees, and other agents from and against
all claims, liability, demands, damages, costs, expenses (including attorneys’
fees and costs) and losses, including personal injury and property damage
(“Claims”), arising from or relating in any way to NSEH performance pursuant to
this Agreement or the breach by NSEH of any of the express terms, conditions or
obligations contained in this Agreement.

 

                b)          RMG will indemnify, defend and hold harmless NSEH,
its manager, members, officers, employees, and other agents from and against
Claims, arising from or relating in any way to RMG’s performance pursuant to
this Agreement or the breach by RMG of any of the express terms, conditions or
obligations contained in this Agreement.

                c)          Each party will promptly notify the other party in
writing of all Claims described above which may come to the party’s attention.
Each party will cooperate fully with the other party in any action, proceeding
or other effort related to the Claims by furnishing, without charge, except
out-of-pocket costs, any documents, evidence or testimony as may be required.

 

                d)          The indemnification obligations set forth in this
Section 8 will survive expiration or termination of this Agreement for any
reason.

/s/ KY3/s/ RM

 

9.             Confidentiality.

 

                a)          Each party will protect and keep secret Confidential
Information of the other party received or observed pursuant to this Agreement
and will not: (i) disclose Confidential Information to any person other than to
such party’s employees and independent contractors with a need to know who have
signed written confidentiality agreements protecting the Confidential
Information, or (ii) use Confidential Information for any purpose other than to
exercise its rights and perform its obligations under this Agreement.

   

                b)          “Confidential Information” means any and all
information relating, directly or indirectly, to a party’s personnel, business
operations, or proposed development activities or business ventures, whether
such information was provided or observed by the other party before or after
execution of this Agreement and whether in tangible and/or intangible form.
Confidential Information includes, by way of example and without limitation:
business and technical information, financial information, data, marketing
techniques and materials, business plans and strategies, business operations and
systems, pricing policies, information concerning employees, customers, vendors
and/or investors, technology, intellectual property, trade secrets, ideas,
concepts, discoveries, inventions, improvements, research, developments,
know-how, formulas, designs, plans, and other technical, financial or business
information.

   

                c)          A party will have no obligation under this Section 9
to maintain in confidence any information that it can demonstrate: (i) was in
the public domain at the time of disclosure; (ii) although originally
Confidential Information, subsequently became part of the public knowledge
through no fault of that party; (iii) although originally Confidential
Information, subsequently was rightfully received by that party, without
obligations of confidence, from a third party who is free to disclose the
Confidential Information as of the date of such third-party disclosure; or (iv)
is required to be disclosed pursuant to a court order or as otherwise required
by law; provided, however, that the disclosing party must notify the party whose
Confidential Information is to be disclosed prior to such disclosure, and in no
case more than ten (10) days after receiving such order, to give the other party
time to contest such order.

   

                d)          The obligations of confidentiality set forth in this
Section 9 will survive expiration or termination of this Agreement for any
reason.

 

10.           Notices. All notices under this Agreement will be in writing and
sent by prepaid, first class, registered or certified mail, properly addressed
to the other party as follows:

 

                 If to NSEH: Mr. Kevin Yates     NuState Energy Holdings, Inc.  
  1201 Main Street     Suite 1980     Columbia, SC 29201         If to Spectrum:
Mr. Ronn Maxwell     The Ronn Motor Group     4848 Cactus Rd     Suite 505-225  
  Scottsdale, AZ 88254



 

All notices and communications will be effective on the date of the postmark of
that notice or communication. Either party may change its address by giving
notice of that change to the other party.

/s/ KY4/s/ RM

 

11.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and there are no
other understandings, agreements, or representations, oral or written, between
the parties.

 

12.           Amendments. No amendment or modification of this Agreement will be
effective until a written amendment is signed by both parties.

 

13.           Assignment and Sublicenses. No part of the license granted in this
Agreement may be assigned, transferred, collaterally assigned, pledged as
security or sublicensed by RMG. In the event of any actual assignment or
sublicense, or attempted assignment or sublicense by RMG, NSEH may, at its
option, immediately terminate this Agreement by written notice to RMG. Any such
assignment or sublicense will be void and of no force or effect.

 

14.           Severability. In the event that any term, condition or provision
of this Agreement is held to be invalid by any court of competent jurisdiction,
such holding or holdings will not invalidate or make unenforceable, any other
term, condition or provision of this Agreement. The remaining terms, conditions
and provisions will be fully severable, and the remaining terms, conditions and
provision will be construed and enforced as if the term, condition or provision
held invalid had never been inserted in this Agreement.

 

15.           Waivers. No waiver of any breach of this Agreement will constitute
a waiver of any other breach of the same or any other provision of this
Agreement. No waiver will be effective unless made in writing.

 

16.           Relationship of Parties. The parties are separate and independent
legal entities. Without limiting the generality of the foregoing, neither party
will be deemed to be the employee, representative, agent, joint venturer, or
partner of the other party for any purpose. Neither party has the authority to
bind the other or to incur any liability on behalf of the other.

 

17.           Interpretation. There shall be no presumption in either party’s
favor based on the drafting of this Agreement. Both parties have had the
opportunity to have this Agreement reviewed by their attorneys prior to
execution.

 

18.           Governing Law; Jurisdiction and Venue. This Agreement will be
governed by and construed in accordance with the laws of the State of South
Carolina without reference to its choice of law provisions. Any claim, action,
or suit that arises out of or relates to performance of this Agreement will be
brought and conducted solely and exclusively within the state or federal courts
located in Richland County, South Carolina, and RMG consents to the jurisdiction
of and venue in such courts.

/s/ KY5/s/ RM

 

19.           Costs; Attorneys Fees. In any legal action or proceeding arising
out of or related to this Agreement, the prevailing party will be entitled to
recover all associated costs, including attorneys’ fees incurred.

 

20.           Counterparts; Facsimile Delivery. This Agreement may be executed
in one or more counterparts, each of which will be deemed an original and all of
which together will constitute one and the same Agreement. A counterpart may be
delivered by facsimile or email, and when so delivered will have the same force
and effect as delivery of an original counterpart.

 

                The parties have executed this Agreement as of the date set
forth in the opening paragraph above.

        NUSTATE ENERGY HOLDINGS, INC         By:  /s/ Kevin Yates    Its: CEO  
      THE RONN MOTOR GROUP, INC.         By: /s/ Ronn Maxwell   Its:  CEO

/s/ KY6/s/ RM